Exhibit 10.85E

 

EXECUTION VERSION

﻿

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), between SBA
COMMUNICATIONS CORPORATION, a Florida corporation (the “Company”), and BRENDAN
T. CAVANAGH (the “Executive”), is made and entered into as of October 1, 2018
(the “Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and its subsidiaries (collectively, the “Company Group”)
engage in the business of developing, leasing and maintaining wireless
telecommunications tower sites and other related businesses;

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement, amended and restated effective as of December 7, 2015,  as
amended, and expiring by its terms on December 31, 2018 (the “Current
Agreement”);

WHEREAS, the Current Agreement will expire by its terms on December 31, 2018
without any obligation of either party thereto to renew or extend such Agreement
and without any obligation of the Company Group to pay severance or other
amounts in connection with such expiration; and

WHEREAS, the Company and the Executive intend to provide for the continued
employment of the Executive by the Company Group as of the Effective Date on the
terms and conditions set forth in this Agreement. 

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

1. EMPLOYMENT.  The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company on the terms and
conditions set forth herein.

2. TERM.  The term (the “Term”) of employment of the Executive by the Company
shall commence as of the Effective Date and, subject to Section 7(a), shall end
December 31, 2021 (the “End Date”), unless sooner terminated as hereinafter
provided.  If the Executive continues in the employment of the Company Group
following the expiration of the Term, the Executive’s employment with the
Company Group shall be at will, unless and until the parties negotiate and sign
a new employment agreement regarding such future employment.  Neither party
shall be under any obligation or duty to sign or negotiate any such new
employment agreement.

3. POSITION AND DUTIES. 

(a) The Executive shall serve as the Executive Vice President and Chief
Financial Officer of the Company.  The Executive shall generally perform the
duties of a



--------------------------------------------------------------------------------

 

Executive Vice President and Chief Financial Officer for the Company and shall
have such specific responsibilities, duties and authorities as shall from time
to time be assigned by the President, Chief Executive Officer, or Board of
Directors of the Company (the “Board”). 

(b) The Executive shall also serve, for no additional consideration, in such
other positions in the Company Group as determined from time to time by the
Board and shall have such specific responsibilities, duties and authorities with
respect to such positions as shall from time to time be assigned by the
President, Chief Executive Officer, or the Board. 

(c) The Executive shall devote all his working time and efforts to the business
and affairs of the Company Group.

4. COMPENSATION AND RELATED MATTERS.

(a) Salary.  During the Term, the Executive shall be paid an annual salary at
the rate in effect immediately prior to the Effective Date, which amount may be
increased but not decreased by the Board (the “Base Salary”).  The Company shall
pay the Executive the Base Salary in accordance with its regular payroll
practices as in effect from time to time.  Compensation of the Executive by
payments of Base Salary shall not be deemed exclusive and shall not prevent the
Executive from participating in any other compensation or benefit plan of the
Company Group, subject to the eligibility requirements and other terms of such
plan.

(b) Annual Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn for each calendar year ending during the Term an annual
incentive bonus (the “Bonus”) based on the achievement of one or more
performance goals, targets, measurements and other factors (collectively, the
“Performance Goals”) established for such year by the Compensation Committee of
the Board (the “Committee”).  The Executive’s target annual bonus (the “Target
Bonus”) and the applicable Performance Goals will be established by the
Committee; provided, however, that the minimum Target Bonus for each full year
of service shall be 100% of the annual rate of Base Salary in effect at the
start of such year (the “Minimum Target Bonus”).  Payment of the Executive’s
Bonus for any year will be based upon the achievement of the Performance Goals
established by the Committee for that year (including, without limitation, the
exercise of the Committee’s discretion with respect to the Performance Goals and
related payment schedule established by the Committee for such Performance
Goals).  The actual bonus paid may be higher or lower than the Target Bonus for
over- or under-achievement of the Performance Goals (including, without
limitation, as a result of the exercise by the Committee of discretion with
respect to the Performance Goals and related payment schedule established by the
Committee for such Performance Goals), as determined by the Committee.  Subject
to Section 6 hereof, a Bonus, if any, shall be payable in accordance with the
Company’s customary bonus payment practices, but in no event later than March
15th of the succeeding calendar year.

(c) Expenses.  During the Term, the Executive shall be entitled to receive
payment or reimbursement for all reasonable expenses incurred by the Executive
in performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company Group, cell phone expenses and dues and seminar fees;
provided that such expenses are incurred and accounted for in



2

 

--------------------------------------------------------------------------------

 

accordance with the policies and procedures then established by the Company
Group from time to time; provided further that reimbursement shall be made as
soon as practicable after a request for reimbursement is received by the Company
Group in accordance with the Company Group’s customary expense reimbursement
practices, but in no event later than the last day of the calendar year next
following the calendar year in which the expense is incurred.    

(d) Other Benefits.  The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement made available
by the Company Group in the future to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements, which benefits shall
include disability insurance for as long as the Company Group generally provides
disability insurance to its officers.  Any payments, bonuses or benefits payable
to the Executive hereunder in respect of any calendar year during which the
Executive is employed by the Company for less than the entire such year shall,
unless otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which the
Executive is so employed.

(e) Group or Family Medical Coverage.  During the Term, the Company shall
provide group or family medical insurance coverage to the Executive and his
dependents under a plan for employees of the Company Group, and such plan shall
include reasonable coverage for medical, hospital, surgical and major medical
expenses and shall be subject to such deductibles as applicable to other Company
Group employees.

5. WITHHOLDING.  Both the Executive and the Company agree that all amounts paid
pursuant to this Agreement shall be subject to all applicable federal, state,
local and foreign withholding requirements.

6. TERMINATION.  Subject to the provisions set forth in this Section 6, the
Company shall have the right to terminate the Executive’s employment hereunder,
and the Executive shall have the right to resign his employment with the
Company, at any time for any reason or for no stated reason.  For purposes of
this Agreement, the terms “terminate,” “terminated,” “termination” and
“resignation” mean a termination of the Executive’s employment that constitutes
a Separation from Service (as defined in Section 6(e)(v) hereof).

(a) General.  Upon a termination of the Executive’s employment for any reason,
he shall be entitled to receive the following amounts (collectively, the
“Termination Amount”) on the next regularly scheduled payroll date after the
date of the Executive’s termination of employment:  (i) any accrued and unpaid
Base Salary for services performed up to and including the date of his
termination or resignation, as applicable, (ii) a cash payment (calculated on
the basis of his Base Salary then in effect) for all unused vacation days that
the Executive may have accrued as of his date of termination (subject to the
terms of the Company’s then applicable vacation policies), and (iii) any unpaid
reimbursement for business expenses the Executive is entitled to receive under
Section 4(c) hereof.



3

 

--------------------------------------------------------------------------------

 

(b) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company is terminated by the Company for Cause (as defined below) or if the
Executive resigns without Good Reason (as defined below), he shall be entitled
to receive the Termination Amount.  Except to the extent required by the terms
of any applicable compensation or benefit plan or program or otherwise required
by applicable law, the Executive shall have no right under this Agreement or
otherwise to receive any other compensation or to participate in any other plan,
program or arrangement after such termination or resignation of employment with
respect to the year of such termination or resignation and later years.

(ii) “Cause” means the occurrence of any of the following events: 

(1) the Executive’s willful, material violation of any law or regulation
applicable to the business of the Company Group;

(2) the Executive’s conviction of, or plea of guilty or “no contest” to, a
felony;

(3) any willful perpetration by the Executive of an act involving moral
turpitude or common law fraud, whether or not related to his activities on
behalf of the Company Group;

(4) any act of gross negligence by the Executive in the performance of his
duties as an employee of the Company;

(5) any material violation by the Executive of the Company’s Code of Conduct or
Code of Ethics, as in effect from time to time;

(6) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company Group;

(7) the indictment for any crime, whether a felony or misdemeanor, involving the
purchase or sale of any security, mail or wire fraud, theft, embezzlement, moral
turpitude, or Company Group property where such indictment has a material
adverse impact on the Executive’s ability to perform his duties under this
Agreement;

(8) any willful misconduct by the Executive that is materially injurious to the
financial condition, business, or reputation of, or is otherwise materially
injurious to, any member of the Company Group; or

(9) any breach by the Executive of Section 9(a), (b), (c) or (d) of this
Agreement.



4

 

--------------------------------------------------------------------------------

 

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Board stating that the
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination; provided, however, that upon receipt of
such notice, the Executive shall have (1) an opportunity to cure the matter
constituting Cause within 30 days following the Executive’s receipt of such
notice (provided that the event constituting Cause is then susceptible to
cure) and (2) an opportunity, together with his counsel, to be heard by the
Board.  The date of the Executive’s termination for Cause shall be the date of
termination specified by the resolution of the Board; provided, however, that
such termination shall not become effective until no earlier than the date of
the meeting of the Board described in clause (2) of the preceding sentence. 

(iv) The date of a resignation without Good Reason by the Executive shall be the
date specified in a written notice of resignation to the Company.  The Executive
shall provide at least 30 days’ advance written notice of resignation without
Good Reason; provided, however, that the Company, in its sole discretion, may
waive the notice requirement in whole or in part.

(c) Termination Without Cause; Resignation for Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company is terminated by the Company without Cause or if the Executive resigns
from his employment hereunder for Good Reason, then, in addition to the
Termination Amount, the Executive shall be entitled to receive:

(1) an amount equal to the sum of the following amounts (collectively, the
“Severance Amount”): 

(A) an amount equal to the pro rata portion of the Bonus for the year in which
the termination or resignation occurs, calculated by multiplying (x) the Minimum
Target Bonus for the year of termination by (y) a fraction, the numerator of
which is the number of days the Executive was employed during the year of such
termination or resignation and the denominator of which is 365; plus

(B) an amount equal to the Applicable Multiple (as defined below) multiplied by
the sum of:  (i) the Base Salary in effect for the year of termination or
resignation and (ii) the Minimum Target Bonus; and

(2) continuation of applicable medical, dental and life insurance benefits
(based on the coverage in effect for the Executive and his dependents at the
time of such termination or resignation, but excluding any supplemental medical
expense reimbursement insurance provided by the Company Group), from the date of
termination or resignation until the earlier to occur of (A) the Applicable
Multiple of years from the date of termination or (B) the date the Executive
becomes eligible for comparable benefits provided by a third party (in



5

 

--------------------------------------------------------------------------------

 

either case, the “Continuation Period”); provided, however, that the
continuation of such benefits shall be subject to the respective terms of the
applicable plan, as in effect from time to time, and the timely payment by the
Executive of his applicable share of the applicable premiums in effect from time
to time during the Continuation Period.  To the extent that reimbursable medical
and dental care expenses constitute deferred compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the calendar year next following the calendar year in which such
expenses are incurred.

For purposes of this Section 6(c), “Applicable Multiple” means (i) one, in the
event termination or resignation occurs prior to a Change in Control of the
Company (as defined in Section 7(b)); and (ii) two, in the event termination or
resignation occurs on or after a Change in Control of the
Company.  Notwithstanding the foregoing, if within six months prior to the date
on which a Change in Control occurs, the Executive’s employment with the Company
Group is terminated by the Company without Cause or by the Executive for Good
Reason, and it is reasonably demonstrated that such termination of employment or
Good Reason event was in contemplation of the Change in Control, then the
Applicable Multiple shall be two, but the Severance Amount payable as a result
of such revised calculation shall be reduced by any Severance Amount previously
paid to the Executive under this Section 6(c) by the Company Group as a result
of such termination or resignation of employment.

(ii) Subject to the compliance rules set forth in Section 6(e), the Severance
Amount shall be paid in a lump sum on the first business day of the third
calendar month following the calendar month in which termination by the Company
without Cause or resignation by the Executive for Good Reason is effective (or,
in the event of the Executive’s death after the date of the Executive’s
termination or resignation but prior to the date of payment, to the Executive’s
estate or beneficiary, as applicable, together with interest, within 30 days
following the date of the Executive’s death).

(iii) The payment of the Severance Amount and the continuation of benefits,
pursuant to this Section 6(c), shall be contingent upon the Executive executing
a full release and waiver of claims against the Company Group (which release and
waiver of claims, once executed and irrevocable, shall not apply to the
Company’s obligation to pay the Severance Amount and continue benefits
hereunder), in a form approved by the Board, that becomes irrevocable not later
than the last day of the second calendar month following the calendar month in
which the Executive’s termination or resignation becomes effective in accordance
with this Section 6(c).  If the Executive fails to execute a full release and
waiver of claims against the Company Group that becomes irrevocable on or before
the last day of the second calendar month following the calendar month in which
the Executive’s termination or resignation becomes effective, the Company
Group’s obligations under this Section 6(c) shall terminate



6

 

--------------------------------------------------------------------------------

 

and the Executive shall not be entitled to further payment of the Severance
Amount or the continuation of benefits.

(iv) “Good Reason” means the occurrence of any of the following events: 

(1) the Executive’s position, title, duties, and reporting responsibilities with
the Company in effect on the Effective Date become less favorable in any
material respect; provided,  however, Good Reason shall not be deemed to occur
under this clause (1) if the following three conditions are satisfied: (A) the
diminution in the Executive’s position, duties or reporting responsibilities is
solely and directly a result of the Company no longer being a publicly-traded
company; (B) the event resulting in the Company no longer being a
publicly-traded entity is a leveraged buyout, acquisition by a private equity
fund and/or other similar “going private” transaction and is not as a result of
the acquisition of the Company or the business of the Company Group by another
operating company or parent or subsidiary thereof; and (C) the Executive
continues to hold the same position and title with the Company and no other act
or omission has then occurred that would constitute an event of Good Reason
under this definition;

(2) (A) a reduction in, or a change in the form of, either the Base Salary or
Minimum Target Bonus or (B) a reduction in the aggregate amount of the material
benefits provided to the Executive, as of the Effective Date, other than an
across-the-board reduction applicable to all senior executive officers of the
Company Group; or

(3) the relocation, without the Executive’s consent, of the Executive’s
principal place of business to a location that is more than 60 miles from the
Executive’s primary business location on the Effective Date or, if applicable,
from a subsequent primary business location agreed to by the Executive. 

(v) In order to constitute Good Reason, (1) the Executive must provide written
notification of his intention to resign within 30 days after the Executive knows
or has reason to know of the occurrence of any such event, (2) such event or
condition is not corrected, in all material respects, by the Company Group
within 20 days of its receipt of such notice, and (3) the Executive resigns his
employment with the Company Group not more than 30 days following the expiration
of the 20-day period described in the foregoing clause (2).

(vi) Notwithstanding the previous provisions of this Section 6(c), it shall not
be an event of Good Reason under this Agreement for the Company Group (1) to
adopt (or subsequently amend) one or more claw-back, mandatory deferral or other
risk management policies related to the Company Group’s incentive compensation
plans or arrangements, including without limitation the Company’s Executive
Compensation Recoupment Policy or (2) to adopt (or subsequently amend) stock
ownership guidelines related to the Company’s common stock or (3) to subject the
compensation payable to the Executive under this Agreement to these policies or



7

 

--------------------------------------------------------------------------------

 

guidelines; provided that, except as otherwise required by law, such policies
are generally applicable to the Company Group’s executive officers.

(vii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive.  The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company; provided, however, that no such
written notice shall be effective unless the cure period specified in
Section 6(c)(v) above has expired without the Company Group having corrected the
event or events subject to cure.

(d) Disability; Death.

(i) If, as a result of the Executive’s incapacity due to physical or mental
illness (such incapacity being determined by the Board in its reasonable
discretion), the Executive shall have been absent from his full-time duties as
described hereunder for the entire period of six consecutive months
(“Disability”), the Executive’s employment shall terminate at the end of the
six-month period. 

(ii) Upon a termination pursuant to this Section 6(d) as a result of Disability
or as a result of the Executive’s death, the Executive (or his estate or
beneficiary, as applicable) shall be entitled to receive:

(1) the Termination Amount, and

(2) an amount equal to the pro rata portion of the Bonus for the year in which
the termination occurs, calculated by multiplying (x) the Minimum Target Bonus
for the year of termination by (y) a fraction, the numerator of which is the
number of days the Executive was employed during the year of termination and the
denominator of which is 365. 

(iii) If the Executive’s employment is terminated pursuant to this Section 6(d)
as a result of his Disability, then subject to Section 6(e), the pro rata Bonus
shall be paid in a lump sum on the first business day of the third calendar
month following the calendar month in which termination pursuant to this Section
6(d) is effective. 

(iv) If the Executive’s employment is terminated as of result of his death, the
pro rata Bonus shall be paid within 30 days after the date of the Executive’s
death.

(v) Except to the extent required by the terms of any applicable compensation or
benefit plan or program or otherwise required by applicable law, the Executive
shall have no right under this Agreement or otherwise to receive any other
compensation or to participate in any other plan, program or arrangement after
such termination.

(e)Section 409A Compliance. 

(i) If, at the time of the Executive’s termination or resignation with the
Company, the Executive is a Specified Employee (as defined below), then the



8

 

--------------------------------------------------------------------------------

 

Severance Amount, the pro rata Bonus contemplated by Section 6(d) and any other
amounts payable under this Agreement that the Company determines constitutes
deferred compensation within the meaning of Section 409A of the Code and which
are subject to the six-month delay required by Treas. Reg. Section
1.409A-1(c)(3)(v), shall be delayed and not paid to the Executive until the
first business day following the six-month anniversary of the Executive’s date
of termination or resignation (the “Short-Term Deferral Date”), at which time
such delayed amounts will be paid to the Executive in a cash lump sum (the
“Catch-Up Amount”).

(ii) If payment of an amount is delayed as a result of this Section 6(e), such
amount shall be increased with interest from the date on which such amount would
otherwise have been paid to the Executive but for this Section 6(e) to the day
prior to the date the Catch-Up Amount is paid.  The rate of interest shall be
the applicable short-term federal rate applicable under Section 7872(f)(2)(A) of
the Code for the month in which the date of the Executive’s termination or
resignation occurs.  Such interest shall be paid at the same time that the
Catch-Up Amount is paid.

(iii) If the Executive dies on or after the date of the Executive’s termination
or resignation and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 6(e) shall be paid to the Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of the Executive’s death.

(iv) “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code.  The determination of whether the
Executive constitutes a Specified Employee on the date of his termination or
resignation shall be made in accordance with the Company’s established
methodology for determining Specified Employees.

(v) “Separation from Service” means a “separation from service” from the Company
within the meaning of the default rules under the final regulations issued
pursuant to Section 409A of the Code.

(vi) The provisions of this Section 6(e) shall apply notwithstanding any
provision of this Agreement related to the timing of payments following the
Executive’s termination or resignation.  For purposes of applying the provisions
of Section 409A of the Code to this Agreement, each separately identifiable
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.

7. CHANGE IN CONTROL.

(a) If a Change in Control of the Company (as defined below) shall become
effective during the Term, the Term shall automatically be deemed to end on the
later of (i) the End Date (as defined in Section 2) or (ii) the second
anniversary of the effective date of such Change in Control.

(b) A “Change in Control” shall be deemed to have occurred when:



9

 

--------------------------------------------------------------------------------

 

(i) any person is or becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s
then-outstanding securities; or

(ii) during any 24-month period, individuals who, as of the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board; provided that any new director subsequent to
the beginning of such period (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least a majority of the Incumbent Directors shall be
an Incumbent Director; or

(iii) there is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary, at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates other than in
connection with the securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

8. SECTION 4999 EXCISE TAX LIMITATION.

(a) In the event that it shall be determined that (X) any amount or benefit
paid, distributed or otherwise provided to the Executive by the Company Group,
whether pursuant to this Agreement or otherwise (collectively, the “Covered
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (Y) the



10

 

--------------------------------------------------------------------------------

 

reduction of the amounts payable to the Executive under this Agreement or with
respect to stock options and equity awards to the maximum amount that could be
paid to the Executive without giving rise to the Excise Tax (the “Safe Harbor
Cap”) would provide the Executive with a greater after-tax amount than if such
amounts were not reduced, then, subject to the further limitations set forth
herein, the Covered Payments shall be reduced (but not below zero) to the Safe
Harbor Cap.  The reductions, if applicable, shall be made to the extent
necessary in the following order: (i) the acceleration of vesting of stock
options and other equity awards with an exercise price that exceeds the then
fair market value of the stock subject to the award; (ii) the payments under
Section 6(c)(i)(1)(A) hereof; (iii) the payments under Section 6(c)(i)(1)(B)
hereof; (iv) the continuation of benefits under Section 6(c)(i)(2) hereof; and
(v) the acceleration of vesting of all other stock options and equity
awards.  For purposes of reducing the Covered Payments to the Safe Harbor Cap,
only amounts payable under this Agreement and with respect to stock options and
equity awards (and no other Covered Payments) shall be reduced.  If the
reduction would not result in a greater after-tax result to the Executive, no
amounts payable under this Agreement or with respect to stock options and equity
awards shall be reduced pursuant to this provision. 

(b) A nationally recognized firm of independent accountants, selected by the
Company after consultation with the Executive, shall perform the foregoing
calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  Such
accounting firm shall apply the provisions of this Section 8 in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 4999 of the Code.  For purposes of
applying the provisions of this Section 8, the Company shall be entitled to rely
on the written advice of legal counsel or such accounting firm as to whether one
or more Covered Payments constitute “parachute payments” under Section 4999 of
the Code.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within 30 calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or the Executive.  If payments are reduced to the
Safe Harbor Cap or the accounting firm determines that no Excise Tax is payable
by the Executive without a reduction in Covered Payments, it shall furnish the
Company and the Executive with an opinion to such effect, that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding, and conclusive upon
the Company and the Executive.

9. PROTECTION OF THE COMPANY GROUP’S INTERESTS.

(a) No Competing Employment.  For so long as the Executive is employed by the
Company, and (i) during a period of two years after his employment with the
Company has been terminated by reason of termination without Cause or
resignation for Good Reason in which the Applicable Multiple is two, or (ii)
during a period of one year after his employment with the Company Group has been
terminated in all other circumstances (such period of employment and applicable
post-employment period hereinafter referred to as the “Restricted



11

 

--------------------------------------------------------------------------------

 

Period”), the Executive shall not, without the prior written consent of the
Board, directly or indirectly, own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, partner, stockholder, consultant
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that competes with the business of the Company Group by
providing, anywhere within the “Restricted Area” as defined below, any goods or
services provided or under development by the Company Group at the effective
date of the Executive’s termination of employment (the “Business”); provided,
however,  that this Section 9(a) shall not proscribe the Executive’s ownership,
either directly or indirectly, of less than one percent of any class of
securities which are regularly traded on a national securities exchange or
interdealer quotation system.  For this purpose, “Restricted Area” means any
geographic area in which the Company is providing goods or services, or is
planning to provide goods or services within the Restricted Period, in each case
at the effective date of the Executive’s termination of employment.

(b) No Interference.  During the Restricted Period, the Executive shall not,
directly or indirectly, whether for his own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than the Company Group), (i) solicit, or endeavor to entice away from the
Company Group, or otherwise interfere with the relationship of the Company Group
with, any person or entity who is, or was within the then most recent 12 month
period, (A) employed by, or otherwise engaged to perform services for, the
Company Group, or (B) a customer or client of the Company Group, (ii) assist or
encourage any other person in carrying out, directly or indirectly, any activity
that would be prohibited by the provisions of this Section 9(b) if such activity
were carried out by the Executive, and, in particular, the Executive agrees that
he will not, directly or indirectly, induce any employee of the Company Group to
carry out any such activity, or (iii) otherwise interfere with the business of
the Company Group.

(c) Non-Disparagement.  Subject to Section 9(k) and (l) of this Agreement, for
so long as the Executive is employed by the Company Group, and at all times
thereafter, the Executive shall not intentionally make any public statement, or
publicly release any information, that disparages or defames the Company Group,
or any of its officers and directors, and shall not intentionally cause or
encourage any other person to make any such statement or publicly release any
such information.

(d) Confidentiality.  The Executive understands and acknowledges that, in the
course of his employment, he has had and will continue to have access to and
will learn confidential information regarding the Company Group that concerns
the technological innovations, operations and methodologies of the Company
Group, including, without limitation, business plans, financial information,
protocols, proposals, manuals, procedures and guidelines, computer source codes,
programs, software, know-how and specifications, inventions, copyrights, trade
secrets, market information, Developments (as hereinafter defined), data and
customer information (collectively, “Proprietary Information”).  The Executive
recognizes that the use or disclosure of Proprietary Information could cause the
Company Group substantial loss and damages, which could not be readily
calculated, and for which no remedy at law would be adequate.  Accordingly, the
Executive agrees that for so long as he is employed by the Company Group, and at
all times thereafter, he shall keep confidential and shall not, directly or
indirectly,



12

 

--------------------------------------------------------------------------------

 

disclose any such Proprietary Information to any third party, except as required
to fulfill his duties in connection with his positions within the Company Group,
and shall not misuse, misappropriate or exploit such Proprietary Information in
any way.  The restrictions contained herein shall not apply to the extent
provided in Section 9(k) or (l) of this Agreement or to any information which
the Executive can demonstrate (i) was already available to the public at the
time of disclosure, or subsequently became available to the public, otherwise
than by breach of this Agreement, or (ii) was the subject of a court order to
disclose.

“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, and works of authorship
relating to the present or planned activities, or the products and services of
the Company Group. 

(e) Exclusive Property.  The Executive confirms that all Proprietary Information
is and shall remain the exclusive property of the Company Group.  All business
records, papers and documents kept or made by him relating to the business of
the Company Group shall be and remain the property of the Company.  Upon the
termination of the Executive’s employment with the Company or upon the request
of the Company at any time, he shall promptly deliver to the Company Group, and
shall not, without the consent of the Company, retain copies of any written
materials not previously made available to the public, or records and documents
made by the Executive or coming into his possession concerning the business or
affairs of the Company Group; provided, however, that subsequent to any such
termination, the Company shall provide the Executive with copies (the cost of
which shall be borne by the Executive) of any documents that are requested by
the Executive and that he has determined in good faith are (i) required to
establish a defense to a claim that the Executive has not complied with his
duties hereunder or (ii) necessary to the Executive in order to comply with
applicable law.

(f) Assignment of Developments.  During the Executive’s employment, all
Developments that are at any time made, reduced to practice, conceived or
suggested by him, whether acting alone or in conjunction with others, shall be
the sole and absolute property of the Company Group, free of any reserved or
other rights of any kind on his part, and the Executive hereby irrevocably
assigns, conveys and transfers any and all right, title and interest that he may
have in such Developments to the Company Group.  If such Developments were made,
reduced to practice, conceived or suggested by the Executive during or as a
result of his employment relationship with the Company, the Executive shall
promptly make full disclosure of any such Developments to the Company and, at
the Company Group’s cost and expense, do all acts and things (including, among
others, the execution and delivery under oath of patent and copyright
applications and instruments of assignment) deemed by the Company to be
necessary or desirable at any time in order to effect the full assignment to the
Company Group of his right, title and interest, if any, to such
Developments.  The Executive acknowledges and agrees that any invention,
concept, design or discovery that concretely relates to or is associated with
the Executive’s work for the Company Group that is described in a patent
application or is disclosed to a third party, directly or indirectly, by the
Executive during the Restricted Period shall be the property of and owned by the
Company Group, and such disclosure by patent application (except by way of a
patent application filed by any member of the Company Group) or otherwise shall
constitute a breach of this Section 9.



13

 

--------------------------------------------------------------------------------

 

(g) Injunctive Relief.  Without intending to limit the remedies available to the
Company Group, the Executive acknowledges that a breach of any of the covenants
contained in this Section 9 may result in material irreparable injury to the
Company Group or any of its members for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 9 or such other relief as may be required to
specifically enforce any of the covenants in this Section 9, without the Company
being required to show any actual damage or to post an injunction bond.

(h) Enforceability.  Should any of the time periods or the geographic area set
forth in this Section 9 be held to be unreasonable by any court of competent
subject matter jurisdiction, the parties hereto agree to petition such court to
reduce the time period or geographic area to the maximum time period or
geographic area, as applicable, permitted by governing law.

(i) Periods Following the Term.   Subject to the provisions of Sections 9(a) and
(b), the provisions of this Section 9 shall continue in effect in accordance
with the provisions hereof following the expiration of the Term, including,
without limitation, during any period that the Executive remains an
employee-at-will of the Company.

(j) Reciprocity of Obligations.  Notwithstanding anything to the contrary in
this Agreement, in the event the Company is obligated to pay the Severance
Amount under Section 6(c) of this Agreement, the Executive’s obligations under
Section 9(a) of this Agreement shall be conditioned upon payment of the
Severance Amount in the manner contemplated by Section 6(c); provided,
however, that, without limiting any other remedies available to the Company, in
the event of the Executive’s breach of Section 9(a), (b), (c) or (d) of this
Agreement, the Company shall cease to have any obligation as of the date of such
breach to make any payments under Section 6(c) of this Agreement; provided
further, that the Executive’s obligations under Section 9(a) shall apply if the
Company does not pay the Severance Amount to the Executive as a result of the
failure of the Executive to deliver the release contemplated by Section
6(c)(iii) or the failure of such release to become effective in accordance with
its terms as a result of the Executive having exercised any right of rescission
or revocation applicable to such release.  The party alleging a breach described
in this Section 9(j) shall provide prompt written notice of such breach to the
other party hereto, and the party receiving such notice shall have 10 days from
the date of delivery of such notice (as determined in accordance with Section 11
hereof) to cure such breach to the reasonable satisfaction of the party
delivering such notice.  The party delivering the notice shall not be released
of its obligations hereunder unless the 10-day cure period shall have expired
without the alleged breach having been cured in the manner described in the
previous sentence.

(k) Legally-Protected Communications and Disclosures.    Notwithstanding any
other provision of this Agreement to the contrary, no provision of this
Agreement shall prevent, restrict, limit, impede or otherwise interfere with the
Executive’s ability to exercise any rights he may have to (i) engage in
legally-protected employee communications, including without limitation
protections under Section 7 of the National Labor Relations Act, (ii) file a



14

 

--------------------------------------------------------------------------------

 

charge or complaint or initiate an investigation with the Department of Justice,
Equal Employment Opportunity Commission, Inspector General, National Labor
Relations Board, Occupational Safety and Health Administration, Securities and
Exchange Commission or any other federal, state or local governmental or
regulatory agency, authority or commission or staff thereof (each a “Government
Agency”), (iii) report a possible violation of any federal, state or local
statute, rule, regulation, ordinance or other law (“Law”) to any Government
Agency or making other disclosures that are protected under the whistleblower
protections of any applicable Law, including without limitation reporting
possible violations of Law in accordance with Section 21F of the Securities
Exchange Act of 1934, as amended, and rules promulgated thereunder (“Section 21F
of the Exchange Act”), (iv) respond to a lawful subpoena, or (v) comply with any
other legal obligation. Further, notwithstanding any other provision of this
Agreement to the contrary, no provision of this Agreement shall limit the
Executive’s ability to (i) communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to or permission by the Company, or (ii) receive any award for
information provided to any Government Agency.  Without limiting the generality
of the foregoing, the provisions of Section 21F of the Exchange Act shall be
effective as of August 12, 2011 or such other date as may be required by law.

(l)Notice of Immunity Under the Defend Trade Secrets Act of 2016.
Notwithstanding any other provision of this Agreement to the contrary, effective
as of May 11, 2016 or such other date as may be required by law:

(i)the Executive will not be held criminally or civilly liable under any
federal, state or local trade secret law for any disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (B) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and

(ii)if the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company's
trade secrets to the Company's attorney and use the trade secret information in
the court proceeding if the Company: (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order.

10. AMENDMENTS.  The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party as to whom enforcement of any such amendment, supplement, waiver or
modification is sought and making specific reference to this
Agreement.  Notwithstanding the preceding sentence, the Company may, without the
Executive’s consent, amend any provision of this Agreement to the extent it
deems such action necessary or advisable to avoid the imposition on any person
of additional taxes, penalties or interest under Section 409A of the Code, and
any such amendment shall not be a basis for a resignation by the Executive for
Good Reason; provided,  however, that any such amendment or modification shall,
to the maximum extent the Company, reasonably and in good faith determines to be
possible, retain the economic and tax benefits to the Executive hereunder while
not materially increasing the cost to the Company Group of providing such
benefits to the



15

 

--------------------------------------------------------------------------------

 

Executive.  Any determinations of the Company pursuant to this Section 10 shall
be final, conclusive and binding on all persons.

11. NOTICE.  All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to:

If to the Executive:

To the address of the Executive as reflected on the books and records of the
Company


If to the Company:

SBA COMMUNICATIONS CORPORATION
8051 Congress Avenue

Boca Raton, Florida  33487-1307

Attn:  President

﻿

﻿

With a copy to:

Norton Rose Fulbright US LLP

1301 Avenue of the Americas

New York, New York  10019

Attn:  Marjorie M. Glover

or to such other address as any party may designate by notice complying with the
provisions of this Section 11.  Each such notice shall be deemed delivered
(a) on the date delivered if by personal delivery; (b) on the date of
transmission with confirmed answer back if by electronic transmission; and
(c) on the date upon which the return receipt is signed or delivery is refused
or the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed.

12. ASSIGNMENTS.  No party shall assign his or its rights and/or obligations
under this Agreement without the prior written consent of each other party to
this Agreement.  The Company will require a successor to all or substantially
all of the business or assets of the Company to assume expressly and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place.

13. COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

14. ARBITRATION.  Any controversy or claim arising out of or relating to this
contract shall be determined by arbitration in accordance with the then-existing
Commercial



16

 

--------------------------------------------------------------------------------

 

Rules of the American Arbitration Association.  The place of arbitration shall
be Palm Beach County, Florida.  There shall be one arbitrator, to be selected
jointly by the Company and the Executive; provided,  however, if the Company and
the Executive cannot agree, the arbitrator shall be appointed by the American
Arbitration Association.  The Company shall initially pay the fees of the
arbitrator, provided that the prevailing party shall be entitled to recover
reasonable attorneys’ fees, sales and use taxes, costs (including the
arbitrator’s fees) and all expenses even if not taxable as court costs, incurred
in the arbitration proceeding or any legal proceeding to enforce any award
granted thereunder, in addition to any other relief to which such party or
parties may be entitled.  The parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury;
provided, however, that this Section 14 will not prevent the Company Group from
seeking equitable or injunctive relief (or any other provisional remedy) from
any court having jurisdiction over the parties and the subject matter hereof
relating to a breach or violation or threatened breach or violation of the
Executive’s obligations under Section 9 hereof; provided further that this
Section 14 will not prevent either party from enforcing any arbitration award
granted hereunder in any court having jurisdiction over the parties.

15. PAYMENT OF AMOUNTS AND BENEFITS.  Notwithstanding any other provision of
this Agreement to the contrary, payment of any amount or benefits under this
Agreement may be paid, distributed or otherwise provided to the Executive by a
member of the Company Group.

16. SEVERABILITY.  If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so far as possible.  If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.

17. ENTIRE AGREEMENT.  This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if
any) made by and between such parties, including the Current Agreement, except
for the Company’s Executive Compensation Recoupment Policy and any and all
Acknowledgements and Agreements to such policy executed by the Executive;
 provided further, however, that nothing in this Agreement shall be construed to
modify any existing equity award granted to the Executive by the Company prior
to the Effective Date.

18. GOVERNING LAW.  This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida applicable to contracts executed and performed
entirely in such state.

17

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

SBA COMMUNICATIONS CORPORATION




By:

/s/ Jeffrey A. Stoops

 

﻿

Jeffrey A. Stoops

﻿

President and Chief Executive Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

﻿

/s/ Brendan T. Cavanagh

 

﻿

Brendan T. Cavanagh

﻿



 

--------------------------------------------------------------------------------